Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ali Nazeer on May 6, 2021.  The application has been amended to add the term “current” into to claim 22 as follows: 

22.    (New) The apparatus as defined in claim 1, wherein an output of the balanced current sensor is to include an instrumentation amplifier.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-2, 5-10, 12, 14-18 and 20-25 are allowed. 
 	Claims 3-4, 11, 13 & 19 have been cancelled by Applicant and new claims 21-25 was added in the Response of 04/12/2021. 

3.	The RCE filed on 04/29/2021 includes a Terminal Disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of an earlier issued patent (U.S. 9,919,812 March 20, 2018). The terminal disclaimer has been reviewed and is accepted. The terminal disclaimer & RCE have been recorded in the file wrapper accordingly. 
4.	Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 01/29/2021. In regard to the previous Final Rejection, Applicant initiated telephone interview on 04/08/2021, wherein the Applicant (Mr. Nazeer Ali) explains that the Prior Art of record Wagner et al. in view of Langenbrunner et al. fail to teach or suggest the following new limitations which proposed to independent claims 1, 9 & 16 (see attached) wherein the newly added “a balanced current sensor to measure a differential between a first current of an electrical power line of the heating element and a second current of an electrical return line of the heating element, the balanced current sensor including a toroidal ring, wherein the electrical power line and the electrical return line are coiled around the toroidal ring with an equivalent number of turns” of claims 1, 9 & 16. In order to produce a steady state differential imbalanced current between the electrical power line and the return electrical line is measured by a current transformer defined by the balanced sensor. In particular, the newly added limitations provides the first and second coils of both the electrical power line and the 
5.	Claims 2, 5-8, 10, 12, 14-15, 17-18 & 20-25 are allowed because of at least due to their dependencies. 
                                                  Conclusion6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966. The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached 
Examiner: 	/Trung Q. Nguyen/ - Art 2866 
May 6, 2021.



                                                                                                                                                                                            /MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866